Citation Nr: 0017843	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-15 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for a bilateral foot 
disability, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a compensable rating for her 
bilateral disability of the feet.  She filed a timely notice 
of disagreement, initiating this appeal.  

In the course of the veteran's appeal, she was granted a 
compensable rating of 30 percent for her service connected 
bilateral foot disability.  However, since there has been no 
clearly expressed intent on the part of the veteran to limit 
her appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, the increased rating issue for a 
bilateral disability of the feet remains in appellate status.

Also, in her September 1997 VA Form 9 substantive appeal, the 
veteran requested a personal hearing before a hearing officer 
at the RO, and also before a member of the Board.  
Subsequently, in a February 1999 written and signed 
statement, the veteran withdrew her hearing request.  This 
action is accepted by the Board as a valid withdrawal, and 
since her requested RO hearing was afforded her in August 
1995, a remand on this basis is not warranted.  38 C.F.R. 
§ 20.702(e) (1998).  



FINDINGS OF FACT

1.  The veteran's service connected left foot disability is 
characterized by a claw toe deformity, degenerative changes 
in the bones of the foot, and calcaneal spurring, resulting 
in pronounced impairment.  

2.  The veteran's service connected right foot disability is 
characterized by a claw toe deformity which has been 
surgically corrected, degenerative changes in the bones of 
the foot, and calcaneal spurring, resulting in moderate to 
severe impairment.  


CONCLUSIONS OF LAW

1.  A separate rating of 30 percent, and no higher, for the 
veteran's service connected disability of the left foot, 
characterized by pain, is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.20, 4.71a, Diagnostic Codes 5276-5284 (1999).  

2.  An separate rating of 20 percent, and no higher, for the 
veteran's service connected disability of the right foot, 
characterized by pain, is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.20, 4.71a, Diagnostic Codes 5276-5284 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The RO, in an August 1982 rating decision, granted the 
veteran service connection for "pain, heels and feet, cause 
undetermined," with a noncompensable rating.  

In 1989, the veteran begin receiving medical treatment at the 
Gorham Medical Center for persistent bilateral foot pain, 
worse in warm weather.  Tendonitis of the extensor muscles of 
the feet was diagnosed.  She was afforded medication and 
orthopedic devices, with some limited success.  Treatment was 
continued on an ongoing basis into the 1990's.  Heel spurs of 
the right foot were diagnosed in 1992.  Cortisone injections 
were then prescribed, and the veteran had some pain relief in 
response to this treatment.  

The veteran filed a claim in February 1993 for increased 
ratings for her service connected disabilities of the 
bilateral knees and bilateral feet.  

Private medical records were obtained from Dr. D.W.H., M.D.  
According to these March 1993 treatment notes, she complained 
of recurrent pain of the right ankle, heel, and foot.  A 
lumbosacral strain with right sciatica was diagnosed.

The veteran was scheduled for a VA medical examination in 
February 1994.  At that time she had 10 º dorsiflexion and 
45º plantar flexion of both ankles.  There was no swelling or 
effusion.  X-rays revealed bilateral hallux valgus 
deformities and bilateral calcaneal spurs.  

Based on the medical evidence of record, the RO issued a 
March 1994 rating decision denying the veteran a compensable 
rating for her bilateral disabilities of the feet and ankles.  
She filed a timely March 1995 notice of disagreement, 
initiating this appeal.  In her VA Form 9 substantive appeal, 
she requested a local hearing before a hearing officer at the 
RO.  

An August 1995 opinion letter was received from the veteran's 
podiatrist.  This letter indicated the veteran had 
"significant symptomatic clawtoe deformities" bilaterally.  
Conservative treatment with medication and orthopedic devices 
had afforded the veteran limited relief, and she was 
scheduled to undergo surgical correction of these 
disabilities sometime in the near future.  

Also in August 1995, the veteran was afforded a personal 
hearing at the RO before a local hearing officer.  She 
reported a history of continuing bilateral leg and foot pain 
since her separation from service.  She also stated that x-
rays had revealed bilateral spurring in her heels, which 
caused her considerable discomfort.  This pain was 
exacerbated by heat and warm weather.  The RO hearing officer 
considered this testimony and issued a September 1995 
decision awarding the veteran a compensable rating of 10 
percent for her bilateral foot disability.  

The veteran's private podiatrist filed an August 1996 
summation of the veteran's treatment.  Surgical correction of 
the veteran's claw toe was performed in May 1996, followed by 
extensive post-operative therapy, which required her to miss 
several weeks of work.  The RO considered this evidence and 
awarded the veteran a temporary total rating for the period 
of her post-operative recovery.  Thereafter, a 10 percent 
disability rating was again assigned.  

A VA medical examination of the veteran's feet was afforded 
her in October 1996.  The veteran reported bilateral foot 
pain, increasing over time and with use.  The examiner 
observed no significant calluses under the metatarsal heads.  
Several toes of the left foot displayed hammertoe 
deformities.  Circulation and skin tone was good in both 
feet.  Pulses were present and within normal limits for both 
feet, and no neurological deficits were observed.  X-rays 
revealed degenerative changes along several aspects of the 
veteran's feet.  A hallux valgus deformity was also present 
bilaterally, but worse on the left side, as surgery had been 
performed on her right foot to address this abnormality.  
Finally, bilateral calcaneal spurs were observed.  The final 
diagnosis was of bilateral hammertoes, with surgical 
correction of several toes of the right foot.  

The RO considered this evidence and issued a December 1996 
rating decision awarding the veteran an increased rating to 
30 percent for her bilateral foot disability.  

The veteran's claim was initially presented to the Board in 
April 1999, at which time it was remanded for additional 
development.  

A new VA medical examination was afforded the veteran in 
September 1999.  She again reported bilateral foot pain, made 
more severe by use.  The pain was more severe on the left 
foot, which had not yet been afforded surgical correction.  A 
remote history of heel spurs was also reported, but the 
veteran has been using orthopedic devices in her shoes, with 
significant improvement.  She also reported limited mobility 
secondary to bilateral knee pain.  Upon physical examination, 
she had palpable pulses in both feet, with very minor 
bilateral edema.  No muscular or neurological deficits were 
noted.  On the left foot, she had a claw-toe deformity which 
was characterized as "definitely excessive throughout the 
gait cycle."  The digits of the toes of the right foot were 
in good alignment, post-operatively.  The final diagnoses 
included moderate to severe bilateral pes planus deformity, 
functional hallux limitus, and claw toes on left foot.  In a 
November 1999 addendum to his examination report, the 
examiner characterized the veteran's degree of bilateral pes 
planus as "severe."  

The veteran submitted a written statement on her behalf in 
January 2000.  She stated that she had not been able to have 
surgery to address her left foot disability due to other 
health concerns at the present time.  The RO considered the 
additional evidence added to the record since the Board's 
remand, and continued the veteran's current disability rating 
for her bilateral foot disability.  The appeal was then 
returned to the Board.  


Analysis

The veteran seeks an increased rating for her bilateral foot 
disability.  A claim for an increased rating for a service 
connected disability is well grounded where the veteran 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of her service connected bilateral foot disability, 
her claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

According to the original August 1982 grant of service 
connection, the veteran had a disability characterized by 
"pain, heels and feet, cause undetermined."  Due to the 
extremely vague nature of this grant of service connection, 
it is difficult for the Board to comply with 38 C.F.R. 
§ 4.14, which states, "the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (1999).  Nevertheless, "when 
it is not possible to separate the effects of the [service 
connected disability and the non-service connected 
disability], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service connected condition."  
61 Fed.Reg. 52698 (Oct. 8, 1996); see also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

As is noted in the medical record, the veteran has had 
surgery to address a deformity of her right foot, but not her 
left.  At the time this appeal was initiated, her bilateral 
foot disability was rated as a single entity, with a 30 
percent bilateral disability rating.  However, in light of 
the fact that she has had surgery on only one foot, and thus 
presents unique symptomatology for each lower extremity, 
separate ratings are warranted.  

I. Increased rating - Left foot disability

The veteran's left foot disability is currently rated under 
Diagnostic Code 5276, for flatfoot, acquired.  Under this 
diagnostic code, severe impairment, supported by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, warrants a 
20 percent rating for unilateral disability, and a 30 percent 
rating for bilateral disability.  Pronounced impairment, 
characterized by marked pronation, extreme tenderness of 
plantar surfaces of the feet, and marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, warrants a 30 
percent rating for unilateral disability, and a 50 percent 
rating for bilateral disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (1999).  

Under Diagnostic Code 5278, for claw foot, acquired, evidence 
of unilateral pes cavus with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads, warrants a 20 percent evaluation.  
Unilateral pes cavus with marked contraction of plantar 
fascia with dropped forefoot, all toes hammertoes, very 
painful callosities, and marked varus deformity, warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5278 (1999).  

For the reasons to be discussed below, an increased rating, 
to 30 percent and no higher, is warranted for the veteran's 
left foot disability.  

According to the medical evidence of record, the veteran has 
had a left foot hallux valgus deformity, with calcaneal 
spurring of the heal, for the entire pendency of this appeal.  
An August 1995 statement from her private podiatrist also 
confirmed the presence of "significant" and "symptomatic" 
claw-toe deformities of the left foot.  VA X-rays taken in 
October 1996 confirmed degenerative changes in the bones of 
the feet, with calcaneal spurring again being noted.  While 
the veteran has had surgical correction of her right foot 
deformity, she has not yet been able to have this operation 
on her left foot, due to other health issues.  Thus, claw-
toes of the left foot were still evident upon her most recent 
examination of September 1999.  While the veteran continues 
to use an orthopedic device in her left shoe, this measure 
does not result in complete improvement.  

The totality of the evidence suggests at least some of the 
symptomatology required for a 30 percent rating under 
Diagnostic Code 5278, for acquired claw foot deformities.  In 
light of 38 C.F.R. §§ 4.3 and 4.7, an increased rating is 
thus warranted.  

However, a rating in excess of 30 percent for the veteran's 
service connected disability of the left foot is not 
indicated by the evidence, either under Diagnostic Code 5278 
or an analogous rating.  See 38 C.F.R. § 4.20.  30 percent is 
the highest rating awarded under Diagnostic Code 5278 for a 
unilateral disability.  Although the veteran's right foot is 
also service connected for disability, that disability is to 
a different degree, and the two feet are being separately 
rated by the Board.  Furthermore, the remainder of the 
38 C.F.R. § 4.71a diagnostic codes for the foot do not 
provide for a rating in excess of the 30 percent already 
awarded for a unilateral disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left foot disability has itself 
required no periods of hospitalization since her service 
separation, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected left foot disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, a separate rating of 30 percent and no higher 
is warranted for the veteran's service connected disability 
of the left foot. 

II. Increased rating - Right foot disability

Currently, the veteran's service connected right foot 
disability is rated under Diagnostic Code 5276, the criteria 
for which are noted above.  For the reasons to be discussed 
below, a separate rating of 20 percent, and no more, is 
warranted for this disability.  

According to the record, the veteran has repeatedly reported 
pain of the right foot.  She has used an orthopedic device in 
her right shoe since the early 1990's, with some success in 
the relief of her symptoms.  Nevertheless, she underwent 
private surgical correction of her hammertoes of the right 
foot in May 1996.  Upon VA examination in October 1996, she 
had no significant callosities of the metatarsal heads of the 
right foot.  Circulation and neurological functioning of the 
right foot were both within normal limits.  The digits of the 
toes of the right foot were in good post-operative alignment, 
based on the September 1999 VA examination report.  No marked 
inward displacement and/or spasm of the tendo achillis on 
manipulation has been noted at any time of record.  Her 
degree of right foot pes planus has been described as 
moderate to severe, according to the September 1999 VA 
examination report.  No examiner of record has characterized 
her right foot impairment due to pes planus as pronounced.  
Overall, the totality of the evidence is against an increased 
rating to 30 percent for a service connected disability of 
the right foot, under the diagnostic criteria for pes planus.  

A review of similar ratings for disabilities of the feet 
indicate they either are not medically appropriate to the 
veteran's case, or would not offer the possibility of a 
higher rating.  Diagnostic Codes 5277, 5279, 5280, 5281, and 
5282 do not provide for a rating higher than that already 
granted the veteran, and Diagnostic Codes 5278 and 5283 
require medical diagnoses not indicated here.  Hence, 
Diagnostic Code 5284, for foot injury, other, is the only 
other appropriate standard in the present case.  

Under Diagnostic Code 5284, the veteran must have a severe 
foot injury in order to justify a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).  However, the 
medical evidence does not indicate her right foot merits such 
a rating.  According to the medical record, she is able to 
ambulate using the right foot.  While the veteran complains 
of pain on extended use, the veteran has always been able to 
walk and drive since the commencement of this appeal, 
according to the medical evidence.  Although X-rays show mild 
degenerative joint disease and calcaneal spurring of the 
right foot, no other bony defects are noted.  Thus, her right 
foot disability does not demonstrate a severe degree of 
impairment, and a 30 percent rating under Diagnostic Code 
5284 is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right foot disability has itself 
required no periods of hospitalization since her service 
separation, and is not shown by the evidence to present 
marked interference with employment in and of itself.  While 
the veteran did have surgery in 1996 to address her right 
foot disability, she was awarded a temporary total rating for 
her period of convalescence.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
right foot disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, a separate rating of 20 percent, and no more, 
is warranted for the veteran's service connected disability 
of the right foot, characterized by pain.  


ORDER

1.  A separate rating of 30 percent is warranted for the 
veteran's service connected disability of the left foot.  

2.  A separate rating of 20 percent is warranted for the 
veteran's service connected disability of the right foot.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

